3. Uzbekistan (vote)
- Before the vote on paragraph 2
Mr President, in my oral amendment, I suggest deleting the first part of paragraph 2 of the joint resolution on Uzbekistan.
Are there any objections to the inclusion of this oral amendment?
(DE) Mr President, I beg your leave to point out that we have, in fact, tabled an amendment to paragraph 2, so it needs to be voted on before the original is, even though the original has been the subject of an oral amendment. We first need to vote on the amendment that would replace the former wording.
Mr Posselt, I think you are right. We will ask Mr Pinior to make the necessary clarifications.
Mr President, I suggest we delete the first part of the second point. As I understand it, it was proposed by members of the PPE-DE Group.
This, then, is an oral amendment to paragraph 2, aiming to shorten the text.
(The oral amendment was accepted)
- Before the vote on Amendment 1
(DE) Mr President, I would like to replace 'sound and future-oriented decision' by 'considered decision with a view to improved future relations'. That is a more specific way of putting it.
Mr President, I object to that oral amendment because it takes away the sting in our resolution. We have tangible evidence that the sanctions are slowly working, so we need to expand them further and not weaken them further, as Mrs Jeggle's amendment seeks to achieve.
We are grateful for your comments, Mr Matsakis, but you will have to find 36 other Members to join you to make a total of 37 to oppose this amendment. However strong your arguments are, I cannot reject the oral amendment if plenary does not oppose it, and I cannot see any other Members standing up.
(The oral amendment was accepted)
That concludes voting time.
(ES) Mr President, I was in my office when I was made to leave by officials of this Parliament who told me that there was a fire drill. When I came in, I found that the vote had already been taken on the Resolution on Tibet and on another one, and I would now like to inform the Secretariat of the way I would have voted in the votes I was unable to participate in because the services made me leave my office and I was unable to come down to the Chamber.
Do not worry, the services will take all of that into account.